COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Floribeth Sandoval Benjume

Appellate case number:    01-22-00123-CR

Trial court case number: 92061-CR

Trial court:              461st District Court of Brazoria County

        On February 22, 2022, Floribeth Sandoval Benjume filed an appeal from the denial of her
pre-trial “Application for Writ of Habeas Corpus, Motion to Quash Indictment, and Brief in
Support.” This appeal appears to be moot because the district court’s docket indicates that a
judgment of conviction was issued on July 5, 2022 and Benjume filed a notice of appeal from the
conviction on the same day. Accordingly, we order that the district court clerk file a supplemental
clerk’s record with our Court containing the judgment of conviction and the notice of appeal by
no later than August 5, 2022.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman________
                               Acting individually


Date: ____July 29, 2022_____